THOMPSON, Judge.
The employer/earrier (E/C) challenge a workers’ compensation order, contending that the Deputy Commissioner (deputy) erred by awarding compensation to claimant’s husband for nursing services. We agree and reverse.
In 1968 claimant sustained a compensable injury. A claim was subsequently filed to compensate claimant’s husband for various services he performed for claimant. The deputy concluded that claimant’s husband performed nursing care type services which she needed. Accordingly, the deputy awarded the husband compensation for three hours per day at the minimum wage prevailing at the time the services were performed.
There is no competent substantial evidence that claimant’s disability, i.e. the nature of her compensable injury and process of recovery, required the services in question as a matter of medical need under the standards of § 440.13, Fla.Stat., for the ten-year period in question and continuing. Accordingly, it was error for the deputy to award compensation for nursing services to claimant’s husband.
REVERSED.
WENTWORTH, J., concurs.
MILLS, J., dissents.